Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-6, 10-18, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0012603 to Reisner in view of U.S. Patent Pub. 2003/0169575 to Ikuta and U.S Patent Pub. 2018/0375202 to Li.

With respect to claim 1, Reisner teaches a filter stage for a radio-frequency device comprising: 
a substrate (figures 10-11, 18, paragraphs [0015]-[0017], [0027]-[0030]) including a multiple layers (paragraphs [0091]–[0096]); and first and second filter devices (first and second stage filters 130a-b) mounted on the substrate with respective support structures, such that at least a portion of the second filter device is positioned in a space defined by an underside of the first filter device (i.e., the second filter lies within a first filter, see figures 10-14 and 18; and see paragraphs [0077]-[0078]) and the support structures (172, 176, 220) for the first filter device.

“each of the support structures for the first filter device dimensioned to provide sufficient height in the space to accommodate the second filter device, and including a metal structure and a solder structure, the metal structure having a melting point higher than that of the solder structure to prevent collapse of the first filter device onto the second filter device if the solder structure fails”, it is first noted that as shown and described in Reisner, each support structure for the first filter “provides sufficient height to accommodate the second filter”, as recited.  Regarding the “metal structure and solder”, see for example, sections [0088]-[0094] of Reisner which teach that the first filter’s electrical contacts 206 are soldered, which would be made of a conductive metal material, (such as copper).  Additionally, regarding the previously added language that the melting point of metal is higher than that of the solder, this is an implicit quality of solder (as if this was not true, soldering the metal structure would destroy/melt the support structure and would not accomplish the purpose of securing the metal support with solder, as desired).
However for completeness, in an analogous art, Ikuta teaches a multi-level RF device which includes solder mounts.  As in Fig. 1, and as described in paragraphs [0041] and [0046]-[0047], Ikuta teaches that a solder part 3 is part of a mounting for the stacked RF components.  

Therefore, as both Reisner and Ikuda teach multi-level devices which include solder mounts, it would have been obvious to one of ordinary skill in the art to use solder structures for mounting for the reasons as taught in both references.  


In an analogous art, Li teaches a multi-level RF device which includes solder mounts.  As in Fig. 1, and as described in paragraphs [0045] and [0052], Li teaches supporting structures 50 and 70 (which are pillars, as recited) and further explicitly teaches in these sections “In some embodiments, the support structure 50/70 may include copper, silver, gold, or alloys thereof.”

Therefore, as both Reisner/Ikuda teach multi-level devices with metallic and conductive solder supports and as Li also teaches a multi-level component device with copper pillar supporting structures as recited, it would have been obvious to one of ordinary skill in the art to use copper pillar support structures in Reisner for mounting, as these are conventionally used component mounting structures.   

Regarding the amendments to claim 1 which now recite:
first and second sets of contact pads implemented on the substrate;
first and second sets of support structures implemented over the first and second sets of contact pads respectively; and 
first and second filters positioned over the first and second sets of support structures respectively;  
contact pads (not shown in FIG. 11) and the BGA 176”.  Therefore, Reisner explicitly teaches that the upper filter is mounted as recited (by contact pads on a substrate, on which supporting structures are mounted). While this teaching would render obvious similar connections on the lower filter, Fig. 1 of Li shows a lower mounted device 30, where support structure 20 is mounted on a contact element 12 mounted on substrate 10.  Therefore, the combination of Reisner and Li would teach these new features. 

With respect to claim 5, Reisner teaches wherein first set of contact pads is implemented on an upper surface of the first layer and the second set of contact pads is implemented on a floor of a cavity defined by the first layer and an upper surface of the second layer (see figures 10 and 13).

With respect to claim 6, Reisner teaches wherein the first set of contact pads is implemented on an upper surface of the first layer and the second set of contact pads is also implemented on the upper surface of the first layer such that each of the first and second the filter devices is mounted on the upper surface of the first layer (see figure 11; paragraphs [0076]-[0078]).

With respect to claim 10, Reisner teaches the first filter includes a transmit filter, and the second filter device includes a receive filter (figure 3; paragraphs [0060]-[0062]).



With respect to claim 12, Reisner teaches the frequency bands associated with the transmit filter are the same as the frequency bands associated with the receive filters (paragraphs [0100]-[0101]).

With respect to claim 13, Reisner teaches wherein the support structures for the first filter include respective connections for input signals for the plurality of frequency bands and respective connections for antenna nodes associated with the plurality of frequency bands (Figs. 7A to 7C paragraph [0071] and [0016] to [0017], which teach that the mounting structures use electrical connections to the filters/antennas).  

With respect to claim 14, Reisner teaches a mold structure implemented over the substrate to substantially encapsulate the first and second filter devices (figures 13-14; paragraphs [0081]-[0083]).

With respect to claims 15-18, 25 and 29, claims 15-18, 25 and 29 are the corresponding claims which correspond to claims 1, 5-7 and 10-14 addressed above, therefore, they are also rejected (see also figures 16-17 and paragraphs [0086]-[0090]) and see paragraphs [0089] and [0094] for solder reflow operations.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are now moot because of the new ground of rejection as described above. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 










/STEVEN S KELLEY/Primary Examiner, Art Unit 2646